    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 1 of 7 PageID #:803




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

DWAYNE HILL,

             Plaintiff,                           No. 19 C 6080

       v.                                         Judge Thomas M. Durkin

CITY OF CHICAGO, CHICAGO POLICE
OFFICERS ROBERTO GARCIA, JOSE
GOMEZ, JONATHAN APACIBLE, GEORGE
LOPEZ, WAYNE RASCHKE, THOMAS
CRAIN, JEFFREY ADAMIK, and UNKNOWN
OFFICERS,

             Defendants.

RICKEY FOUNTAIN,

             Plaintiff,

       v.

CITY OF CHICAGO, CHICAGO POLICE                   No. 19 C 6081
OFFICERS ROBERTO GARCIA, JOSE
GOMEZ, JONATHAN APACIBLE, GEORGE                  Judge Thomas M. Durkin
LOPEZ, WAYNE RASCHKE, THOMAS
CRAIN, JEFFREY ADAMIK, and UNKNOWN
OFFICERS,

             Defendants.



                          MEMORANDUM OPINION AND ORDER

       Plaintiffs Dwayne Hill and Rickey Fountain allege that Chicago Police officers

fabricated and withheld evidence to secure their wrongful convictions. The City of

Chicago and the Defendant officers moved to dismiss Plaintiffs’ ten-count complaints
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 2 of 7 PageID #:804




in their entirety. 19-cv-6080, R. 36; 19-cv-6081, R. 36. The Court granted the City’s

motion to dismiss Plaintiffs’ unlawful pretrial detention claims and denied the motion

in all other respects. 19-cv-6080, R. 53; 19-cv-6081, R.49. Plaintiffs subsequently filed

a motion for reconsideration. 19-cv-6080, R. 69; 19-cv-6081, R. 65. For the following

reasons, that motion is granted.

                                   Legal Standard

      Federal Rule of Civil Procedure 54(b) governs motions to reconsider

interlocutory orders. The Rule provides that “any order that does not resolve all

claims as to all parties ‘may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.’” Patrick v. City

of Chicago, 103 F. Supp. 3d 907, 911 (N.D. Ill. 2015) (quoting Fed. R. Civ. P. 54(b)). A

motion to reconsider is not a proper vehicle for rehashing arguments that the Court

previously rejected. Janusz v. City of Chi., 78 F. Supp. 3d 782, 787 (N.D. Ill. 2015).

Rather, “it allows a party to direct the court’s attention to manifest errors of fact or

law, a significant change in the law or facts, the court’s misunderstanding of a party’s

argument, or a party’s contention that the court ruled on an issue that was not

properly before it.” Id. (citing United States v. Ligas, 549 F.3d 497, 501 (7th Cir.

2008)).

                                     Background

      Demetrius Harris was in his van at the intersection of Kolmar and Van Buren

in Chicago when he observed another car approach with someone pointing a gun out




                                            2
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 3 of 7 PageID #:805




of the window. The shooter fired ten shots, and Harris was struck by at least one

bullet. Harris was treated at a nearby hospital and eventually recovered.

      Plaintiffs allege that the Defendant officers manipulated Harris and Harris’s

cousin Steven McKinnie into providing false statements implicating Hill and

Fountain as the shooter and getaway driver, and that they were convicted at a bench

trial based on those pretrial statements. Plaintiffs’ convictions were overturned

without opposition by the state in September 2018.

                                       Analysis

      The sole issue on Plaintiffs’ motion for reconsideration is whether their Fourth

Amendment unlawful pretrial detention claims are time-barred. In Illinois, the

statute of limitations for section 1983 claims is two years. Kelly v. City of Chicago, 4

F.3d 509, 511 (7th Cir. 1993). The Court held in its previous order that the statute of

limitations barred Plaintiffs’ claims because they accrued when Plaintiffs were

convicted in 2013. Plaintiffs contend that the Heck doctrine applies such that their

claims did not accrue until their convictions were overturned in September 2018, and

thus they are timely. See Heck v. Humphrey, 512 U.S. 477, 486-89 (1994) (holding

that if a criminal defendant’s success on a civil claim would necessarily imply the

invalidity of a criminal conviction, the civil action does not accrue until the conviction

is vacated).

      Seventh Circuit law governing Fourth Amendment pretrial detention claims

has changed in recent years. In Manuel v. City of Joliet, the Supreme Court

overturned Seventh Circuit precedent and held that the Fourth Amendment governs



                                            3
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 4 of 7 PageID #:806




claims for unlawful pretrial detention both before and after the initiation of formal

legal process (i.e. when a criminal defendant has been brought before a judge). 137 S.

Ct. 911, 920 (2017). The Supreme Court declined to decide when such claims accrue,

leaving that question for the Seventh Circuit. Id. at 922. On remand, the Seventh

Circuit held that unlawful pretrial detention claims accrue on the date the detention

ends. Manuel v. City of Joliet (“Manuel II”), 903 F.3d 667, 670 (7th Cir. 2018). But

because the charges against the plaintiff in Manuel II were dismissed, the Seventh

Circuit did not have occasion to consider whether a conviction (and thus the end of

the pretrial detention) triggers accrual.

      Knox v. Curtis, 771 F. App’x 656 (7th Cir. 2019), appeared to provide some

insight on that question. In Knox, the plaintiff sued a witness and a police officer after

he was convicted of improperly communicating with the witness about his alleged

criminal activity, blaming their false statements for his arrest and ultimate

conviction. The Seventh Circuit held that the plaintiff’s Fourth Amendment unlawful

pretrial detention claim was timely and that it accrued either when he was released

on bond or when he was convicted. Id. at 658; see also Brown v. City of Chicago, 2019

WL 4958214, at *3 (N.D. Ill. Oct. 8, 2019) (“While the Seventh Circuit in [Manuel II]

held that a claim for pretrial detention without probable cause begins to accrue when

the pretrial detention ends, [Knox] clarified that pretrial detention can be considered

as ending upon conviction.”). In rejecting the Defendant officer’s argument that Heck

barred the plaintiff’s claim, the Knox court stated that “[t]o the extent that [plaintiff]

challenges his post-conviction detention, Heck indeed bars his § 1983 suit. However,



                                            4
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 5 of 7 PageID #:807




[plaintiff] also challenges his pretrial (pre-bond) detention, the unlawfulness of which

does not have ‘any necessary effect on the validity of [his] conviction.” Knox, 771 F.

App’x at 658 (quoting Mordi v. Zeigler, 870 F.3d 703, 708 (7th Cir. 2017)). Plaintiffs

contend that the Knox court’s statement was specific to the facts of that case (i.e. that

Heck applies to some Fourth Amendment pretrial detention claims, it just did not

apply there). While that may be true, so far as the Court can tell, Knox alleged that

his arrest, pretrial detention, and conviction were based on the same false

statements, which is exactly what Plaintiffs allege here (nor does Plaintiffs’ motion

explain where the difference in the facts lies). Accordingly, because the facts in Knox

were similar to the facts here, the Court found the decision persuasive (albeit not

binding) and concluded that Plaintiffs’ pretrial detention claims accrued upon their

convictions. See R. 53 at 9-10.

      Following the Court’s ruling, however, the Seventh Circuit clarified the impact

of Heck on pretrial detention claims in Sanders v. St. Joseph’s County, 806 F. App’x

481 (7th Cir. 2020). In Sanders, the Seventh Circuit reversed the district court’s

dismissal of the plaintiff’s unlawful pretrial detention claim on statute of limitations

grounds, holding that his claim accrued, at the earliest, when he was released from

jail. Id. at 484. In so holding, the court qualified that “[i]f, however, a conclusion that

[plaintiff’s] confinement was unconstitutional would imply the invalidity of an

ongoing criminal proceeding or a prior criminal conviction, then Heck would continue

to bar [plaintiff’s] claim after his release and until either those proceedings

terminated in his favor or the conviction was vacated.” Id. at 484 n.2 (citing



                                            5
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 6 of 7 PageID #:808




McDonough v. Smith, 139 S. Ct. 2149 (2019) and Savory v. Cannon, 947 F.3d 409,

414 (7th Cir. 2020)). Defendants correctly point out that Sanders is not precedential,

but the analysis still addresses the accrual question here. And since Sanders was

decided, several district courts have held that unlawful pretrial detention claims are

subject to Heck. See Culp v. Flores, 2020 WL 1874075, at *2-3 (Apr. 15, 2020); Hill v.

Cook County, 2020 WL 2836773, at *11 (N.D. Ill. May 31, 2020); Serrano v. Guevara,

2020 WL 3000284, at *18 (N.D. Ill. June 4, 2020). The Court finds the reasoning in

those decisions persuasive.

      Here, Plaintiffs allege that they were “arrested, charged, and incarcerated” as

a result of “Defendants’ false allegations and fabricated evidence.” 19-cv-6080, R.1 ¶

76; 19-cv-6081, R.1 ¶ 76. In turn, the only fabricated evidence the complaints discuss

is the stories the Defendant officers allegedly made up by manipulating Harris and

McKinnie. 19-cv-6080, R.1 ¶¶ 19-36; 19-cv-6081, R.1 ¶¶ 19-36. The complaints also

allege that at trial “Harris’s and McKinnie’s statements were the only evidence

linking [Plaintiffs] to the shooting” and the “judge convicted [Plaintiffs] on the basis

of Harris[‘s] and McKinnie’s pretrial statements,” which were “entirely the result of

Defendants’ fabrication.” 19-cv-6080, R.1 ¶¶ 31, 36; 19-cv-6081, R.1 ¶¶ 31, 36.

Because Plaintiffs allege that Defendants used the same evidence to support their

pretrial detention that also secured their convictions, a finding that their detentions

were unconstitutional would necessarily imply the invalidity of those convictions. As

such, Heck barred Plaintiffs’ Fourth Amendment claims until their convictions were

overturned in September 2018. See Hill, 2020 WL 2836773, at *10 (pretrial detention



                                           6
    Case: 1:19-cv-06081 Document #: 88 Filed: 07/23/20 Page 7 of 7 PageID #:809




claim accrued not upon conviction but when indictment was subsequently dismissed).

Because Plaintiffs filed their claims within two years of that date, they are timely. To

the extent Defendants argue that probable cause existed to detain the Plaintiffs, the

Court rejects those arguments for the same reasons stated in its previous dismissal

order. See 19-cv-6080, R. 53 at 15-16.

                                     Conclusion

      For the reasons stated above, the Court grants Plaintiffs’ motion to reconsider.

19-cv-6080, R. 69; 19-cv-6081, R. 65. Plaintiffs’ unlawful pretrial detention claims

(Count II) are hereby reinstated.



                                         ENTERED:




                                               Honorable Thomas M. Durkin
                                               United States District Judge

Dated: July 23, 2020




                                           7
